
	
		II
		110th CONGRESS
		1st Session
		S. 226
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To direct the Inspector General of the
		  Department of Justice to submit semi-annual reports regarding settlements
		  relating to false claims and fraud against the Federal
		  Government.
	
	
		1.False claims
			 settlementsSection 8E of the
			 Inspector General Act (5 U.S.C. App.) is amended by adding at the end the
			 following:
			
				(e)(1)In preparing the semi-annual report under
				section 5, the Inspector General of the Department of Justice shall describe
				each settlement or compromise of any claim, suit, or other action entered into
				with the Department of Justice that—
						(A)relates to an alleged violation of section
				1031 of title 18, United States Code, or section 3729 of title 31, United
				States Code (including all settlements of alternative remedies); and
						(B)results from a claim of damages in excess
				of $100,000.
						(2)The descriptions of each settlement or
				compromise required to be included in the semi-annual report under paragraph
				(1) shall include—
						(A)the overall amount of the settlement or
				compromise and the portions of the settlement attributed to various statutory
				authorities;
						(B)the amount of actual damages estimated to
				have been sustained and the minimum and maximum potential civil penalties
				incurred as a consequence of the defendants that is the subject of the
				settlement or compromise;
						(C)the basis for the estimate of damages
				sustained and the potential civil penalties incurred;
						(D)the amount of the settlement that
				represents damages and the multiplier or percentage of the actual damages
				applied in the actual settlement or compromise;
						(E)the amount of the settlement that
				represents civil penalties and the percentage of the potential penalty
				liability captured by the settlement or compromise;
						(F)the amount of the settlement that
				represents criminal fines and a statement of the basis for such fines;
						(G)the length of time involved from the filing
				of the complaint until the finalization of the settlement or compromise,
				including—
							(i)the date of the original filing of the
				complaint;
							(ii)the time the case remained under
				seal;
							(iii)the date upon which the Department of
				Justice determined whether or not to intervene in the case; and
							(iv)the date of settlement or
				compromise;
							(H)whether any of the defendants, or any
				divisions, subsidiaries, affiliates, or related entities, had previously
				entered into 1 or more settlements or compromises related to section 1031 of
				title 18, United States Code, or section 3730(b) of title 31, United States
				Code, and if so, the dates and monetary size of such settlements or
				compromises;
						(I)whether the defendant or any of its
				divisions, subsidiaries, affiliates, or related entities—
							(i)entered into a corporate integrity
				agreement related to the settlement or compromise; and
							(ii)had previously entered into 1 or more
				corporate integrity agreements related to section 3730(b) of title 31, United
				States Code, and if so, whether the previous corporate integrity agreements
				covered the conduct that is the subject of the settlement or compromise being
				reported on or similar conduct;
							(J)in
				the case of settlements involving medicaid, the amounts paid to the Federal
				Government and to each of the States participating in the settlement or
				compromise;
						(K)whether civil investigative demands were
				issued in process of investigating the case;
						(L)in
				qui tam actions, the percentage of the settlement amount awarded to the
				relator, and whether or not the relator requested a fairness hearing pertaining
				to the percentage received by the relator or the overall amount of the
				settlement;
						(M)the extent to which officers of the
				department or agency that was the victim of the loss resolved by the settlement
				or compromise participated in the settlement negotiations; and
						(N)the extent to which relators and their
				counsel participated in the settlement
				negotiations.
						.
		
